DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   
Claims 1-48 are present for examination.                                

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                          

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020, 03/15/2021, 05/07/2021, 08/08/2022 and 09/02/2022, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                           

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 23, 24, 26-33, 37, 38, 41-45, 47, 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2017/0308188).                
The applied reference has a common Assignee/Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.                                   
RE claims 1 and 23, Hayashi discloses that an electronic equipment which can be used in medical settings where a sterilization treatment by a high temperature and high pressure steam in an autoclave equipment is applied (see figure 1 and sections [0036], [0037], [0038], [0039]; i.e., mouse 10 with cover 11 and housing 13 can be used in medical settings where autoclave sterilization or dry sterilization can be applied/allowed), the electronic equipment comprising: a housing (see figures 1&2 and sections [0029], [0031], [0038]; i.e., housing 13); a substrate arranged in an internal space of the housing (see figures 1&2 and sections [0030], [0033]; i.e., the circuit board 19 arranged in an internal space of the housing 13); an electronic circuit component mounted on the substrate (see figures 1&2 and sections [0030], [0033]; i.e., position detection circuit 35 and a wireless communication unit 37 mounted on the board 19); an optical element or an imaging element which is arranged in a part of the housing and through which image light from outside enters (see figures 1&2 and section [0034]; i.e., front lens, rear lens included in an optical device and an image sensor); and a transmission unit which connects the optical element or the imaging element and the electronic circuit component and can transmit the image light or an electrical signal corresponding to the image light between the optical element or the imaging element and the electronic circuit component (see figures 1&2 and sections [0035], [0030]; i.e., the wireless communication unit 37 as the transmission unit), wherein the substrate and the electronic circuit component are arranged so as to be separated from the part of the housing where the optical element or the imaging element is arranged, via a space portion (see figures 1&2 and sections [0029], [0030], [0031], [0032]; i.e., the circuit board 19 is the substrate, the position detecting unit 35, the wireless communication unit 37 and control unit 39 are the electronic circuit component, arranged separated from the part of the housing 13 where the optical device or image sensor is arranged, via a space portion), or the electronic circuit component and the substrate are arranged at a center of the internal space of the housing of the electronic equipment so as to be separated from an inner surface of the housing in all direction (see figure 2 and its associated depictions).                                      
RE claim 2, Hayashi discloses that wherein the substrate and the electronic circuit component are arranged so as to be separated from the part of the housing where the optical element or the imaging element is arranged, in a Z direction via a space portion (see figure 2 and its associated depictions).                     
RE claim 3, Hayashi discloses that wherein the substrate and the electronic circuit component are arranged so as to be separated from the part of the housing where the optical element or the imaging element is arranged, in a X direction (see figure 2 and its associated depictions).                      
RE claim 4, Hayashi discloses that wherein the substrate and the electronic circuit component are arranged so as to be separated from the part of the housing where the optical element or the imaging element is arranged, in a Y direction (see figure 2 and its associated depictions).                       
RE claim 5, Hayashi discloses that wherein the substrate and the electronic circuit component are arranged so as to be separated from the part of the housing where the optical element or the imaging element is arranged, in at least one of the Z-direction, the X direction, and the Y direction (see figure 2 and its associated depictions).                                    
RE claim 24, Hayashi discloses that wherein the transmission unit is composed of at least one of an optical fiber, a light guide, a lens barrel, and an electric wiring (see sections [0035], [0058], [0059]).                             
RE claim 26, Hayashi discloses that wherein a first thermal insulation layer is provided so as to be in contact with the housing (see sections [0031], [0036], [0037], [0039]; i.e., the cover 11 is a thermal insulation layer provided so as to be in contact with the housing 13).                        
RE claim 27, Hayashi discloses that wherein a second thermal insulation layer is provided in the housing so as to surround the substrate (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                             
RE claim 28, Hayashi discloses that wherein a third thermal insulation layer is provided so as to cover each component to be protected in the housing, including the electronic circuit component (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                               
RE claim 29, Hayashi discloses that wherein a fourth thermal insulation layer is provided so as to cover at least a part of the transmission unit and a wiring between components in the housing (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                              
RE claim 30, Hayashi discloses that wherein a fifth thermal insulation layer is provided in the space portion (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                          
RE claim 31, Hayashi discloses that wherein a heat absorbing material or a filler is provided in at least a part of a region in the housing (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                           
RE claim 32, Hayashi discloses that wherein the third thermal insulation layer, the fifth thermal insulation layer, or the heat absorbing material or the filler is provided under the substrate or support and/or fix the substrate (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).          
RE claim 33, Hayashi discloses that wherein a heat insulation coating is applied to at least a part of a surface of the substrate, a surface of the housing, or a mounted component including the electronic circuit component (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).             
RE claim 37, Hayashi discloses that wherein the substrate is formed to have a box shape or a cylindrical shape including a bottom surface portion and a side surface portion, a spherical shape, an ellipsoidal shape, or a polyhedral shape similar to those, and components including the electronic circuit component are arranged in an internal space of the substrate having the box shape, the cylindrical shape, the spherical shape, the ellipsoidal shape, or the polyhedral shape similar to those (see figures 1&2 and its associated depictions).                            
RE claim 38, Hayashi discloses that wherein a size of the substrate having the box shape, the cylindrical shape, the spherical shape, the ellipsoidal shape, or the polyhedral shape similar to those is smaller than a three-dimensional form composed of an inner surface of the housing (see figures 1&2 and its associated depictions).                             
RE claim 41, Hayashi discloses that wherein the substrate has the same shape as that of the electronic equipment in plan view (see figures 1&2 and its associated depictions).                           
RE claim 42, Hayashi discloses that wherein a shape of a structural surface of the electronic equipment is a substantially elliptical shape in plan view and a planar shape of the substrate is also a substantially elliptical shape similar to that of the structural surface of the electronic equipment (see figures 1&2 and its associated depictions).                             
RE claim 43, Hayashi discloses that wherein the electronic circuit component is arranged under the substrate in a Z direction (see figures 1&2 and its associated depictions).                           
RE claim 44, Hayashi discloses that wherein the image sensor is further arranged under the electronic circuit component in the Z direction (see figures 1&2 and its associated depictions).                     
RE claim 45, Hayashi discloses that wherein a light source unit is not provided in the housing (see figures 1&2 and its associated depictions).                           
RE claim 47, Hayashi discloses that wherein at least one of the first thermal insulation layer, the second thermal insulation layer, the third thermal insulating layer, the fourth thermal insulation layer, and the fifth thermal insulation layer is formed of plural layers (see section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                          
RE claim 48, Hayashi discloses that wherein a thermal insulation coating is applied to objects of thermal insulation instead of the first thermal insulation layer, the second thermal insulation layer, the third thermal insulation layer, the fourth thermal insulation layer, and the fifth thermal insulation layer (section [0038]; the housing 13, the bottom part 14, and the click buttons 15/16 are made of the hard resin which is resistant to high temperature and high pressure).                                

Allowable Subject Matter
Claims 25, 34, 35, 36, 39, 40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                            
Claims 6-14, 17 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the substrate is arranged so as to be separated from a bottom portion of the housing upward in a Z direction by a distance k1 corresponding to a distance between a lower surface of the bottom portion of the housing and a lower surface of the electronic circuit component in the Z direction and/or by a distance k2 corresponding to a distance between an upper surface of the bottom portion of the housing and a lower surface of the substrate in the Z direction, in the environment of claim 6.                           
Claim 15 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the electronic circuit component is separated from a lower side surface of the upper portion of the housing by a distance K4A corresponding to a distance between a center of the electronic circuit component and the lower side surface of the upper portion of the housing in a Y direction, as separation distance of the substrate in an X direction orthogonal to the Y direction of the a horizontal direction, the substrate is separated from the outer surface of the upper portion of the housing by a distance K4D1 corresponding to a distance from one side surface of the substance in a transverse direction to the outer surface of the upper portion of the housing of the electronic equipment on one side in the transverse direction and by a distance K4D2 corresponding to a distance from the other side surface of the substrate in the transverse direction to the outer surface of the upper portion of the housing of the electronic equipment on the other side in the transverse direction, respectively, in the environment of claim 15.                                 
Claim 16 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the optical element or the imaging element is arranged in the bottom portion of the housing on one end side of the housing so as to be located at a position with a distance K6 from the lower side surface of the upper portion of the housing on one end side of the housing, the electronic circuit component is arranged at a position with the distance K4A from the lower side surface of the upper portion of the housing on the other end side of the housing, and the optical element or the imaging element and the electronic circuit component are separated from each other by a distance K7 in the Y direction of the horizontal direction, in the environment of claim 16.                                     
Claim 18 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the electronic circuit component is separated from a lower side surface of the upper portion of the housing by a distance K4A corresponding to a distance between a center of the electronic circuit component and the lower side surface of the upper portion of the housing in a Y direction, and is separated from an outer side surface of the upper portion of the housing in a transverse direction by a distance K4B corresponding to a distance between the center of the electronic circuit component and the outer side surface of the upper portion of the housing in the transverse direction, in an X direction orthogonal to the Y direction, a ratio among the distances K1 to K5 is K1:K2:K3:K4A:K4B:K5 = 3:2:4:5:5:11 to 14, in the environment of claim 18.                          
Claim 19 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the electronic circuit component is separated from a lower side surface of the upper portion of the housing by a distance K4A corresponding to a distance between a center of the electronic circuit component and the lower side surface of the upper portion of the housing in a Y direction, and is separated from an outer side surface of the upper portion of the housing in a transverse direction by a distance K4B corresponding to a distance between the center of the electronic circuit component and the outer side surface of the upper portion of the housing in the transverse direction, in an X direction orthogonal to the Y direction, a ratio among the distances K4A, K6 and K7 is K4A:K6:K7 = 2:1:6, in the environment of claim 19.                              
Claim 20 is allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, the electronic circuit component is separated from a lower side surface of the upper portion of the housing by a distance K4A corresponding to a distance between a center of the electronic circuit component and the lower side surface of the upper portion of the housing in a Y direction, and is separated from an outer side surface of the upper portion of the housing in a transverse direction by a distance K4B corresponding to a distance between the center of the electronic circuit component and the outer side surface of the upper portion of the housing in the transverse direction, in an X direction orthogonal to the Y direction, dimensions of the distances K1 to K5 are as follows: the distance K1 is 10 to 25 mm, the distance K2 is 5 to 20mm, the distance K3 is 20 to 35mm, the distance K4A is 15 to 50 mm, the distance K4B is 22.5 to 37.5mm, and the distance K5 is 13 to 90mm, in the environment of claim 20.                                  

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
December 09, 2022